 

 

Exhibit 10.1

 

 

 

OUTSIDE DIRECTOR FEE SCHEDULE  

 

Annual Board Retainer

-

$100,000

 

 

 

 

 

Audit Committee Chair Annual Retainer

-

$20,000

 

Audit Committee Member Annual Retainer

-

$10,000

 

 

 

 

 

Compensation Committee Chair Annual Retainer

-

$15,000

 

Compensation Committee Member Annual Retainer

-

$  7,500

 

 

 

 

 

Governance Committee Chair Annual Retainer

-

$10,000

 

Governance Committee Member Annual Retainer

-

$  5,000

 

 

 

 

 

Non-Executive Chairperson of Board of Directors Fee

-

$ 50,000

 

 

 

 

 

Specially called meeting fee

-

$  1,000

 

 

               In addition to the fees set forth above, each independent
director is granted restricted stock under the 2009 Outside Directors' Stock
Option and Award Plan (the "2009 Directors' Plan").  The 2009 Directors' Plan
provides each independent director with a grant annually of a number of shares
of restricted stock equal to the base annual fee paid to such independent
director multiplied by 0.8 and divided by the fair market value of a share of
common stock of the Company on the date of grant.

 

               Under the Company's Deferred Compensation Plan for Directors, an
Outside Director may elect to have all or part of director fees credited to a
deferred compensation account in the form of units equivalent to shares of the
Company's common stock.  

 

Also, independent directors are provided health insurance coverage on the same
terms and conditions as home office employees of the Company.   Directors who
elect not to participate in the Company’s health insurance plan are paid the
estimated cash equivalent for such coverage. 

 

 

 

 

 

 